Case 4:21-cv-04534-KAW Document 1-1 Filed 06/11/21 Page 1 of 5




               EXHIBIT A
5/27/2021                 Case
                      TOYOTA    4:21-cv-04534-KAW
                             MOTOR                     Document
                                   CORPORATION GLOBAL WEBSITE         1-1
                                                              | 75 Years      Filed| Technical
                                                                         of TOYOTA   06/11/21       Page| 2Vehicle
                                                                                               Development   of 5Performance and Testing




    75-Year History TOP > A 75-Year History through Data > Automotive Business > Products, Technology > Technical Development > Vehicle Performance and Testing




    Products, Technology                                 Technical Development


      Vehicle Lineage Chart
                                                         Vehicle Performance and Testing

      Technical Development
                                                         History          Further details
         Design

         Body

         Engines                                    This section also includes a description of organizations, facilities, and systems related to vehicle
         Chassis                                    performance and evaluation.

         Drivetrain
                                                        Year         Month                              Technology developed and applied                            Further details
         Electronics Parts

         HV and FC                                      1987       June             A facility and test course for evaluating vehicles in Tahara Plant
                                                                                    completed
         Materials
                                                                                    - A comprehensive vehicle evaluating facility and test course that
         Vehicle Performance and                                                      recreates every possible usage environment encountered worldwide,
         Evaluation                                                                   including bad roads, ﬂying rocks, dust, and water submersion, with the
         Award History                                                                aim of improving vehicle performance as well as the eﬃciency of
                                                                                      evaluation under unusual environments

      Research and Development
                                                                   October          First test track completed at the Shibetsu Test Track
      Support                                                                       - Makes it possible to evaluate actual vehicles simulating high-speed
                                                                                      driving conditions in Europe
      History of Toyota's Motor
      Sports Activities                                 1988       October          Four-wheel, multi-axis bench tester for vehicle durability introduced
                                                                                    - Signiﬁcantly shortens time required for evaluating vehicle reliability
                                                                                      and durability, improving eﬃciency and evaluation accuracy
    Production, Production
    Engineering, Logistics and                          1989       February         Snow testing room (Engineering Building 11) completed
    Purchasing                                                                      - Makes it possible to evaluate vehicles under snowy conditions
                                                                                      throughout the year, improving the eﬃciency of vehicle performance
                                                                                      enhancement and evaluation
    Sales
                                                                   August           Product Evaluation & Engineering Division established
                                                                                    - Established as an organization with a focus on improving product
      Reference guide
                                                                                      characteristics and development based on vehicle models; Product
                                                                                      Division works especially closely with Z (Product Planning Division)
                                                                                      and promotes overall vehicle performance development, helping to
                                                                                      enhance product appeal,shorten the time required for product
                                                                                      development and reduce development cost

                                                        1990       February         Shibetsu Vehicle Evaluation & Advanced Engineering Division
                                                                                    established
                                                                                    - Split oﬀ from the Technical Administration Division to become an
                                                                                      independent division in both name and substance; Key location for
                                                                                      evaluating vehicles under cold climate conditions

                                                        1992       September        Center System implemented
                                                                                    - Vehicle Evaluation & Engineering Division I, II, and III established to
                                                                                      handle speciﬁc models, promoting performance planning proposals
                                                                                      that strive to reconcile conﬂicting performance parameters

                                                        1993       September        Vehicle Engineering Division newly established
                                                                                    - R&D organizations restructured and strengthened

                                                        1995       July             Vehicle Engineering Division signiﬁcantly reorganized
                                                                                    - Reorganized by function into Groups 1K through 7K; Overall
                                                                                                                                                                  Same as Vehicle
                                                                                      responsibility for each performance class assigned to the Functional
                                                                                                                                                                  Engineering
                                                                                      Project General Manager of each group, thereby clarifying roles
                                                                                                                                                                  Division newly
                                                                                                                                                                  established

https://www.toyota-global.com/company/history_of_toyota/75years/data/automotive_business/products_technology/technology_development/performa…                                         1/4
5/27/2021            Case
                 TOYOTA    4:21-cv-04534-KAW
                        MOTOR                     Document
                              CORPORATION GLOBAL WEBSITE         1-1
                                                         | 75 Years      Filed| Technical
                                                                    of TOYOTA   06/11/21       Page| 3Vehicle
                                                                                          Development   of 5Performance and Testing
                                                                 Global Outstanding Assessment (GOA) collision-safety body developed
                                                                 - Developed with the goal of achieving a safety performance level at the
                                                                   top of its class worldwide

                                             1997                Iki-Iki Committee established
                                                                 - Reforms the personnel system and the way technical employees work
                                                                   (Assistant Manager, Group Leader, and Team Leader => CL, CX, GL, SX,
                                                                   and EX)

                                            2000     July        Branch oﬃce of the Shibetsu Vehicle Evaluation & Advanced Engineering
                                                                 Division established within the Head Oﬃce
                                                                 - Working closely with planning and design divisions at the Head Oﬃce
                                                                   to ensure high performance of developed vehicles in cold climates

                                                                 Operation of the Collision Safety Component Test Ground commenced
                                                                 - High-performance, impact sled tester installed, promoting eﬃciency
                                                                   improvement by shifting from vehicle evaluating to component-level
                                                                   evaluating

                                                                 Total Human Model For Safety (THUMS) developed and licensing to
                                                                 other companies commenced
                                                                 - A virtual human body model called 'THUMS' developed for analyzing
                                                                   human injury mechanisms; Subsequently utilized in developing the
                                                                   pedestrian-injury-lessening vehicle body, whiplash injury-lessening
                                                                   seats, etc

                                                                 Technical Workforce Reconstruction Project established
                                                                   - Implements expansion of shop ﬂoor employee duties

                                             2001    January     Prevention of Quality Problem Division prevention activities commenced
                                                                 - To promote quality improvement in engineering divisions, with the
                                                                   goals of completely preventing defects from reaching customers
                                                                   throughout the entire manufacturing phase, from pilot production to
                                                                   mass production, and building a prevention framework; Implements
                                                                   measures such as pilot/mass production reliability check, Design
                                                                   Review based on Failure Mode (DRBFM) promotion, achievement of
                                                                   perfect quality (reduction of warranty repairs), and Early Detection and
                                                                   Early Resolution (EDER) activity promotion in cooperation with the
                                                                   Quality Audit Department in each ﬁeld; Prevention of Quality Problem
                                                                   Division prevention activities later transferred to the BR Development
                                                                   Operation Reform Promotion Department

                                            2002     May         Plant No. 9 completed
                                                                 - Strengthens prevention of market failures by enhancing evaluation of
                                                                   overall durability performance

                                                                 All-Weather Resin Tank Flame Resistance Testing Facility completed
                                                                 - Outdoor type changed to all-weather type to cope with increased use
                                                                   of resin tanks

                                            2003     June        Advanced CAE Division established
                                                                 - Created by integrating the CAE organizations of the Body Design,
                                                                   Chassis Engineering, and Vehicle Evaluation & Engineering Divisions;
                                                                   Vehicle development process shifts to a process that assumes CAE
                                                                   utilization

                                                     June        Center System enhanced and Function Department General Manager
                                                                 system adopted through Break Through Toyota (BT2) reorganization

                                                     October     All-Weather Collision Testing Facility completed in Higashi-Fuji
                                                                 Technical Center
                                                                 - One of only a handful of indoor testing facilities worldwide capable of
                                                                   testing all collision modes such as car-to-car, rollover, etc.

                                                                 Pre-crash Safety (PCS) System commercialized
                                                                 - A system that uses a sensor to detect the possibility of a collision to
                                                                   soften the potential impact on the driver; Installed in the Harrier for
                                                                   the ﬁrst commercialization in the world

                                                                 Universal Design initiative launched
                                                                 - Two types developed: (1) the Ergo-index for use in developing vehicles
                                                                   that are easy to use based on the dimensions and actions of the
                                                                   various parts of the human body, and (2) the Scene Compatibility


https://www.toyota-global.com/company/history_of_toyota/75years/data/automotive_business/products_technology/technology_development/performa…   2/4
5/27/2021            Case
                 TOYOTA    4:21-cv-04534-KAW
                        MOTOR                     Document
                              CORPORATION GLOBAL WEBSITE         1-1
                                                         | 75 Years      Filed| Technical
                                                                    of TOYOTA   06/11/21       Page| 4Vehicle
                                                                                          Development   of 5Performance and Testing
                                                                   index for increasing the intangible value of the vehicle by proposing a
                                                                   new lifestyle; Adopted in the new Raum

                                            2005     January     Vehicle Performance Development Division established
                                                                 - Following the establishment of the Center System, the role of the
                                                                   Evaluation & Engineering Division expands to include responsibility for
                                                                   vehicle performance and quality development before drawing release
                                                                   and after pilot production; Division and department names reassessed
                                                                   to help establish and enhance the vehicle development system by
                                                                   expressing the expanded missions and functions in an easier-to-
                                                                   understand way and unifying intentions both inside and outside the
                                                                   division

                                                     November    Tahara High-speed and Durability Test Track paved, signiﬁcantly
                                                                 shortening testing time and driving distance
                                                                 - Paving and input increase make it possible to conduct testing even
                                                                   when the coeﬃcient of friction (µ) of the road surface drops in rainy
                                                                   weather, cutting the distance required by half and driving time by
                                                                   more than half

                                                                 Operation of the Market Environmental Investigation System
                                                                 commenced
                                                                 - A system developed for long-term measurement of how customers
                                                                   use their vehicles; Operation across the globe commenced

                                                                 Virtual & Real Simulator (VRS) for vehicles introduced
                                                                 - A chassis dynamo possessing lower inertia, higher response, and
                                                                   higher accuracy than the conventional dynamo is adopted;
                                                                   Controlling the motor using a physical model for the vehicle' s usage
                                                                   environment makes it possible to evaluate vehicles with high
                                                                   reproducibility under virtual driving conditions (low-friction road,
                                                                   uphill, gear ratio change, etc.)

                                            2006     January     Toyota Production System (TPS) concept introduced into the Vehicle
                                                                 Evaluation & Engineering Field
                                                                 - With the goal of completely eliminating reworking in the development
                                                                   and evaluation areas, Toyota promotes TPS initiatives in its
                                                                   development divisions (covering all functions, including collision
                                                                   testing, CV evaluation of actual vehicles, and strength evaluation)

                                                     April       CF perfect-quality initiative
                                                                 - Quality problems are classiﬁed and analyzed one by one to carry out
                                                                   complete review of TS, inspection activities (with careful attention
                                                                   given to changes in drawings), chassis parts reliability limit evaluation,
                                                                   screening enhancement, etc.

                                                     April       Genchi Genbutsu DR (GGDR) System established
                                                                 - Creates an evaluation team separate from the team in charge of an
                                                                   individual model to evaluate the vehicle from the customer' s
                                                                   viewpoint to help prevent defects from going out the factory door

                                                     April       Technical Development System Building Initiative launched
                                                                 - Clearly deﬁning individual evaluation units improves accuracy in
                                                                   projecting the number of process steps required

                                                                 Four-wheel, multi-axis bench tester for vehicle durability modiﬁed into a
                                                                 six-axis type
                                                                 - Developed with the goal of improving both the evaluation accuracy
                                                                   and vehicle performance

                                             2007    October     BRICs Meister System established
                                                                 - Develops experts who are thoroughly familiar with BRIC regions and
                                                                   can provide input for developing vehicles suitable to these regions

                                            2008     June        Center System reorganized by performance into Gijyutubu Innovation
                                                                 20 (GI20)
                                                                 - Recognizing that after 16 years, continuing to work under the Center
                                                                   System hinders the achievement of further performance
                                                                   improvement, departments are reorganized according to vehicle
                                                                   performance parameters; Vehicle model-focused concept kept intact
                                                                   in some specialized areas; Results in an eﬃcient and transparent
                                                                   organization

                                             2010    May         Product Audit Department established (attached to the Vehicle

https://www.toyota-global.com/company/history_of_toyota/75years/data/automotive_business/products_technology/technology_development/performa…   3/4
5/27/2021            Case
                 TOYOTA    4:21-cv-04534-KAW
                        MOTOR                     Document
                              CORPORATION GLOBAL WEBSITE         1-1
                                                         | 75 Years      Filed| Technical
                                                                    of TOYOTA   06/11/21       Page| 5Vehicle
                                                                                          Development   of 5Performance and Testing
                                                                 Evaluation & Engineering Field)
                                                                 - To take the initiative in the Vehicle Evaluation & Engineering Field and
                                                                   prevent quality problems that aﬀect customer safety, the Special
                                                                   Committee for Global Quality reorganizes the organization of quality
                                                                   auditing, with the following three objectives:

                                                                 (1) Consolidate functions for conducting audits from the customer' s
                                                                 viewpoint and preventing defects from reaching customers into a
                                                                 separate group from the development departments and thereby
                                                                 enhance these functions
                                                                 (2) Centralize collection of customer complaints, requests, etc., to
                                                                 facilitate their evaluation, helping to prevent recurrence
                                                                 (3) Strengthen functions that keep engineers and technicians working as
                                                                 a team to discover and identify any signs of problems in the
                                                                 development phase




    Materials                                                  Technical Development                                                          Award History




https://www.toyota-global.com/company/history_of_toyota/75years/data/automotive_business/products_technology/technology_development/performa…                 4/4
